—Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered April 28, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court did consider the statements made by him at sentencing regarding the circumstances of the crime before imposing the negotiated sentence. In addition, there is no merit to the defendant’s further claim that the County Court should have treated the statements made by him at sentencing as a request to withdraw his plea. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.